Citation Nr: 1525282	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has consistently sought service connection for PTSD alone; that said, the evidence indicates that he has been diagnosed as suffering from other psychiatric disorders such as bipolar disorder and depression.  These diagnoses were considered in previous denials of his claim for service connection for PTSD.  See February 2004 Rating Decision.  Accordingly, the Board has recharacterized the underlying claim on appeal from one seeking service connection solely for PTSD to a claim for service connection for a psychiatric disorder to include PTSD, as had been previously considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a December 2014 statement, the Veteran raised a claim of service connection for pseudofolliculitis barbae.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The reopened issue of service connection for a psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder to include PTSD was previously denied in a June 2009 rating decision on the basis that the Veteran did not have a "confirmed" diagnosis of PTSD.  The Veteran did not appeal this denial nor was new and material evidence received within the appeal period.

2.  Evidence received since the June 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision, which denied the Veteran's claim of service connection for a psychiatric disorder to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder to include PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a psychiatric disorder to include PTSD was previously denied in a June 2009 rating decision on the basis that the Veteran did not have a "confirmed" diagnosis of PTSD.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the prior denial, more recent VA medical treatment records have been associated with the claims file.

As these records were not previously before VA at the time of the prior denial, they are new.  As these treatment records provide a diagnosis of PTSD, they are also material.  See, e.g., February 2010 Mental Health Attending Note.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the June 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a psychiatric disorder to include PTSD is warranted.  


ORDER

As new and material evidence has been presented, the claim of service connection for a psychiatric disorder to include PTSD is reopened and, to this extent only, the appeal is granted.


REMAND

With regards to the Veteran's reopened claim of service connection for a psychiatric disorder to include PTSD, the Board requires the assistance of an additional VA medical examination to clarify the nature and etiology of the Veteran's psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has met the criteria for PTSD at any time during the course of the appeal, even if the PTSD subsequently resolved.  If a diagnosis of PTSD is found at any time during the course of the appeal, the examiner is to identify the stressors upon which any diagnosis of PTSD is based.

With respect to any other psychiatric disorder diagnosed at any point during the course of the appeal, other than PTSD, the examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disorders were incurred in active duty or otherwise related to any incident of active duty. 

The examiner must provide a thorough rationale for each opinion.  The rationale must consider and discuss the lay evidence of record, including the Veteran's statements.

2.  If AND ONLY IF the VA examiner finds that the Veteran meets the criteria for a diagnosis of PTSD at any time during the course of the appeal (and assuming that the stressors identified by the VA examiner are not characterized as being based on the Veteran's fear of hostile military or terrorist activity), then the AOJ must attempt to confirm the identified stressors.

The AOJ must clearly document its attempts to confirm the identified stressors.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


